Citation Nr: 1604873	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-22 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for asthma and if so, whether service connection for a lung disorder is warranted.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1988 to July 1988, from November 1990 to June 1991, from September 2006 to December 2007, with additional periods of Army National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2015, proper notice was sent to the Veteran regarding his videoconference Board hearing scheduled for December 2015.  However, the Veteran did not appear for the hearing and did not provide a reason for his failure to appear.  Thus, his case will be processed as though the request for a hearing before the Board was withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for asthma and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2010 rating decision, the RO denied a claim for entitlement to service connection for asthma due to lack of evidence that the Veteran's asthma began or was aggravated during a period of active duty or that it was otherwise related to a period of active service.

2.  The Veteran filed a timely Notice of Disagreement (NOD) with the September 2010 rating decision in April 2011.

3.  The RO issued a Statement of the Case (SOC) on September 27, 2011.

4.  A substantive appeal was received by the RO on December 5, 2011.  The substantive appeal was not received within 60 days of the September 2011 SOC or within one year of the September 2010 mailing of the notification of the determination being appealed, and the September 2010 decision therefore became final.  The Veteran was notified of his untimely filing and of his appellate rights in December 2011.  

5.  The evidence received since the prior denial of service connection for asthma was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for asthma has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  

II.  Application to Reopen Based on New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

In December 2009, the Veteran filed a claim for, amongst other things, entitlement to service connection for asthma.  In a September 2010 rating decision, the RO denied the claim.  The Veteran filed a timely NOD in April 2011 and the RO issued a SOC in September 2011.  In December 2011, the Veteran filed an untimely VA Form 9 (substantive appeal).  In a December 2011 letter, the RO informed the Veteran that his substantive appeal was untimely and that his VA Form 9 would be treated as a claim to reopen.  The Veteran was informed of his appellate rights but did not file a notice of disagreement.   

Since the previous final decision, on a February 2012 phone call with the RO, the Veteran stated that he wished to reopen his claim for entitlement to service connection for asthma.  In June 2013, the Veteran submitted a buddy statement from S.L. who attested to the Veteran's complaints of coughing and trouble breathing while mobilized in the New Orleans area after Hurricane Katrina.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  Specifically, S.L. corroborates the Veteran's statement that he suffered breathing problems during active duty.  There is evidence of an in-service injury and a current disability, which may be related to the incident in service.  This evidence triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Accordingly, the Veteran's claim for service connection for asthma is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for asthma, having been received, the claim to reopen is granted.  


REMAND

First, having reopened the claim for entitlement to service connection for asthma, the Board finds that a medical opinion is necessary.  The Veteran was afforded a VA examination in March 2012.  However, the examiner did not provide an etiological opinion regarding the Veteran's asthma condition.  Such should be obtained on remand.

Second, the March 2012 VA examiner noted that the Veteran's non-service connected asthma impacts his ability to work.  Specifically, the examiner noted that the Veteran is limited to jobs which require little exertion in order to avoid wheezing.  Therefore, the Board finds that the Veteran's claim for a TDIU and asthma are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for entitlement to a TDIU must be remanded pending the development and readjudication of the asthma appeal.  

Third, on the Veteran's March 2012 VA Form 21-8940, he indicated that his service-connected posttraumatic stress disorder (PTSD) and left shoulder disability prevented him from obtaining and maintaining substantially gainful employment.  He also selected in Box # 18 that he expected to receive disability retirement benefits.  A January 2013 VA treatment note (in Virtual VA) indicates that the Veteran reported that he filed for Social Security benefits.  There are no SSA records of record.  The duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, these records should be obtained on remand.

Lastly, any outstanding VA treatment records should be associated with the electronic claims file which date from June 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dating from June 2013 to present and associate them with the electronic claims folder.  

2.  Contact the Social Security Administration and obtain a copy of any adjudication and the records, underlying the adjudication for disability benefits.  See January 2013 VA treatment record in Virtual VA.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.

All attempts to secure these records must be documented in the claims file.  If after continued efforts to obtain Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, obtain a medical opinion from a VA pulmonologist, if possible, concerning his claim for service connection for a lung disorder.  The electronic claims file must be made available to, and reviewed by the clinician.  The clinician should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma/COPD, began in or is related to military service, including mobilization for Hurricane Katrina and service in Southwest Asia.

The Veteran's personnel records indicate that he was called to active duty with the Army National Guard from September 2005 to October 2005 for the purpose of Hurricane Katrina recovery operations support.  He also was on active duty in Southwest Asia in support of Operation Desert Shield/Desert Storm from January 31, 1991 to May 15, 1991.  He also served in Iraq from November 27, 2006 to November 7, 2007.  

The examiner's attention is also directed to:

(a) the Veteran's statements that he was not aware of any breathing problems prior to Hurricane Katrina and that after his last Iraq deployment he had significant difficulty breathing.  He reported that there were C-130s spraying insect repellant in New Orleans while he was guarding check points into the city and that he drove through dirty, polluted water daily.  See VA Form 9s dated in October 2011 and August 2013.

(b)  a buddy statement from S.L. who indicated that while mobilized in New Orleans post- Hurricane Katrina, he and the Veteran drove through toxic water and were exposed to mold spores and that he witnessed the Veteran experience coughing and trouble breathing.  He also noted the Veteran had breathing problems immediately prior to the Veteran's deployment to Iraq in 2006 and that his health got worse in the theater due to breathing problems.  He reported the Veteran thought it was because of sand, dust and generator exhaust.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


